CONCURRING AND DISSENTING OPINION BY
STRASSBURGER, J.:
I agree with the Majority that the admission of Appellant’s incriminating statements was a -violation of Miranda; but, in this case, was harmless error. However, I disagree with the Majority that the evidence was sufficient to convict Appellant under 18 Pa.C.S.A. § 5101 and respectfully dissent.
The offense of obstructing the administration of law or other government function is defined as follows:
A person commits a misdemeanor of the second degree if he intentionally obstructs, impairs or perverts the administration of law or other governmental function by force, violence, physical interference or obstacle, breach of official duty, or any other unlawful act, except that this section does not apply to flight by a person *179charged with crime, refusal to submit to arrest, failure to perform a legal duty other than an official duty, or any other means of avoiding compliance with law without affirmative interference with governmental functions.
18 Pa.C.S.A. § 5101 (emphasis added).
The Majority concludes “that the evidence that Appellant actively travelled to Mr. Henderson’s residence to inform him about the search warrants was sufficient to support Appellant’s conviction for obstructing the administration of law by ‘physical interference.’ ” Majority Opinion, at 177. I disagree that Appellant’s actions constitute “physical interference” within the meaning of the statute.
The Statutory Construction Act provides that “[gjeneral words shall be construed to take their meanings and be restricted by preceding particular words.” 1 Pa.C.S. § 1903(b). Furthermore, “[ujnder the doctrine of nosdtur a sociis the meaning of a doubtful word may be ascertained by reference to the meaning of words associated with it.” Ford Motor Co. v. Unemployment Comp. Bd. of Review, 168 Pa.Super. 446, 79 A.2d 121, 123 (1951).
In the statute, the term “physical interference” is preceded by the words “force” and “violence” and followed by the word “obstacle.” The logical conclusion is that the “physical interference” must be in the nature of using force and/or violence to create an obstacle. Thus, when Appellant travelled to Mr. Henderson’s home to inform him about the search warrants, he did not engage in a “physical interference” within the meaning of the statute. Accordingly, I respectfully dissent.